Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN et al. (U.S. Pub No. 2018/0048433 A1) in view of Ye et al. (U.S. Pub No. 2016/0234861 A1).


1. Martin teaches a method of wireless communication of a user equipment (UE), comprising: receiving from a base station, carrying system information or a random access [par 0031, 0032, The PSS and SSS are synchronisation signals that once detected allow a LTE terminal device to achieve frame synchronisation and determine the physical layer cell identity of the enhanced Node B transmitting the downlink signal. Data transmitted to terminals on the physical downlink shared channel (PDSCH), which may also be referred to as a downlink data channel, PDSCH containing system information and extending over a bandwidth of R344], performing an LBT operation based on the LBT parameters; and transmitting an uplink signal on a unlicensed carrier to the base station when the LBT operation is successful [par 0082, 0093, requesting the resources such that the record maybe maintained in the transmitter (e.g. the terminal in FIG. 7 or 8) and/or in another element (e.g. the base station in FIG. 7or 8 is it allocates uplink resources). In another example, the error detection can follow a Listen-Before-Talk "LBT" procedure which may be carried out before transmitting radio data. For example, before transmission of data on an unlicensed spectrum, the transmitter may monitor the link in an attempt to detect its quality and likely interference level. In an event that the LBT procedure identifies that the link quality on a carrier is poor, the MAC layer may decide to stop transmitting on this carrier].
 	Martin fail to show Listen-Before-Talk (LBT) parameters, Listen-Before-Talk (LBT) parameters that instruct the UE to conduct clear channel assessment (CCA) and that are carried in a random-access response (RAR) or remaining minimum system information (RMSI)
 	In an analogous art Ye show Listen-Before-Talk (LBT) parameters, Listen-Before-Talk (LBT) parameters that instruct the UE to conduct clear channel assessment (CCA) [abstract, the communication device to transmit a first random access preamble; performing a clear channel assessment (CCA) or listen before talk (LBT) operation before transmitting the first random access preamble; and increasing a preamble transmission counter of the first random access preamble by 1 when performing the CCA or LBT operation] and that are carried in a random-access response (RAR) or remaining minimum system information (RMSI) [par 0036, 0037, If the UE successfully 
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Martin and Ye because this provides a method for a communication device and method capable of handling a random access procedure for an unlicensed band.

5. Martin and Park illustrate the method of claim 1, Martin fail to show wherein the (RAR) in a random access procedure performed between the UE and the base station.
 	In an analogous art Ye show wherein the (RAR) in a random access procedure performed between the UE and the base station [par 0036, 0037, If the UE successfully transmits the RA preamble, after the preamble transmission, the UE will monitor the channel and detect whether a corresponding RAR is received during an RAR window. If the RAR is not received during the RAR window, the UE may try to transmit another RA preamble by performing the CCA or LBT operation].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Martin and Ye because this provides a method for a communication device and method capable of handling a random access procedure for an unlicensed band.



13. Martin discloses an apparatus for wireless communication, the apparatus being a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: receive, on an unlicensed carrier and from a base station [par 0060, Furthermore, the elements comprising the wireless telecommunications system 400 in accordance with this embodiment of the disclosure are assumed to support carrier aggregation in an unlicensed spectrum mode. In this unlicensed spectrum mode the base station communicates with terminal devices using a primary component carrier operating on radio resources within a first frequency band], the a random access message [par 0031, 0032, The PSS and SSS are synchronisation signals that once detected allow a LTE terminal device to achieve frame synchronisation and determine the physical layer cell identity of the enhanced Node B transmitting the downlink signal. Data transmitted to terminals on the physical downlink shared channel (PDSCH), which may also be referred to as a downlink data channel, PDSCH containing system information and extending over a bandwidth of R344]; perform an LBT operation based on the LBT parameters; and transmit an uplink signal on an unlicensed carrier to the base station when the LBT operation is successful[par 0082, 0093, requesting the resources such that the record maybe maintained in the transmitter (e.g. the terminal in FIG. 7 or 8) and/or in another element (e.g. the base station in FIG. 7or 8 is it allocates uplink resources). In another example, the error detection can follow a Listen-Before- Talk "LBT" procedure which may be carried out before transmitting radio data. For example, before transmission of data on an unlicensed spectrum, the transmitter may monitor the link in an attempt to detect its quality and likely interference level. In an event that the LBT procedure identifies that the link quality on a carrier is poor, the MAC layer may decide to stop transmitting on this carrier].
 	Martin fail to show a downlink signal including Listen-Before-Talk (LBT) parameters that instruct the UE to conduct clear channel assessment (CCA) and that are carried in a random-access response (RAR) or remaining minimum system information (RMSI)
 	In an analogous art Ye show Listen-Before-Talk (LBT) parameters, Listen-Before-Talk (LBT) parameters that instruct the UE to conduct clear channel assessment (CCA) [abstract, the communication device to transmit a first random access preamble; performing a clear channel assessment (CCA) or listen before talk (LBT) operation before transmitting the first random access preamble; and increasing a preamble transmission counter of the first random access preamble by 1 when performing the CCA or LBT operation] and that are carried in a random-access response (RAR) or remaining minimum system information (RMSI) [par 0036, 0037, If the UE successfully transmits the RA preamble, after the preamble transmission, the UE will monitor the channel and detect whether a corresponding RAR is received during an RAR window. If the RAR is not received during the RAR window, the UE may try to transmit another RA preamble by performing the CCA or LBT operation]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Martin and Ye because this provides a method for a communication device and method capable of handling a random access procedure for an unlicensed band.

17. Martin and Ye disclose the apparatus of claim 13, Martin fail to show wherein the downlink signal is a random-access response (RAR) in a random access procedure performed between the UE and the base station.
 	In an analogous art Ye show wherein the downlink signal is a random-access response (RAR) in a random access procedure performed between the UE and the base station [par 0036, 0037, If the UE successfully transmits the RA preamble, after the preamble transmission, the UE will monitor the channel and detect whether a corresponding RAR is received during an RAR window. If the RAR is not received during the RAR window, the UE may try to transmit another RA preamble by performing the CCA or LBT operation].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Martin and Ye because this provides a method for a communication device and method capable of handling a random access procedure for an unlicensed band.


4.  	Claims 2, 3, 14, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN et al. (U.S. Pub No 2018/0048433 A1) in view of Ye et al. (U.S. Pub No. 2016/0234861 A1) in further view of Lei et al. (U.S. Pub No. 2019/0190668 Al).


 	In an analogous art Lei show wherein the LBT parameters specifies a particular category of LBT operation [par 0071, Such CCA checks may use at least an energy detection process to determine if interference detected on the shared channel rises to a level to be considered an actual signal using the channel Four categories of LBT procedures have been discussed for use in 5G systems].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Martin, Ye, and Lei show LBT procedure provides for a transmitting node to perform a CCA check to evaluate the presence or absence of other signals on the shared channel.

3. Martin, Ye, and Lei creates the method of claim 2, Martin and Ye fail to show wherein the particular category of LBT is one of: a category in which no clear channel assessment (CCA) procedure is performed, a category in which a CCA procedure without a random backoff is performed, a category in which a CCA procedure with a random back-off in a contention window of a fixed size is performed, and a category in which a CCA procedure with a random back-off in a contention window of a variable size is performed.
 	In an analogous art Lei show wherein the particular category of LBT is one of: a category in which no clear channel assessment (CCA) procedure is performed, a category in which a CCA procedure without a random backoff is performed, a category in which a CCA procedure with a random back-off in a contention window of a fixed size par 0071, Four categories of LBT procedures have been discussed for use in 5G systems. The first category of LBT (Cat-1) provides no LBT at all. In such Cat-1 LBT circumstances, the transmitter would simply begin to transmit. The second category of LBT (Cat-2) provides for performing an LBT, such as through a CCA, only without a random back-off or contention window].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Martin, Ye, and Lei show LBT procedure provides for a transmitting node to perform a CCA check to evaluate the presence or absence of other signals on the shared channel.

14. Martin and Ye defines the apparatus of claim 13, Martin and Ye fail to show wherein the LBT parameters specifies a particular category of LBT operation.
 	In an analogous art Lei show wherein the LBT parameters specifies a particular category of LBT operation [par 0071, Such CCA checks may use at least an energy detection process to determine if interference detected on the shared channel rises to a level to be considered an actual signal using the channel Four categories of LBT procedures have been discussed for use in 5G systems].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Martin, Ye, and Lei show LBT procedure provides for a transmitting node to perform a CCA check to evaluate the presence or absence of other signals on the shared channel.


which a CCA procedure with a random back-off in a contention window of a variable size is performed.
 	In an analogous art Lei show wherein the particular category of LBT is one of: a category in which no clear channel assessment (CCA) procedure is performed, a category in which a CCA procedure without a random backoff is performed, a category in which a CCA procedure with a random back-off in a contention window of a fixed size is performed, and a category in which a CCA procedure with a random back-off in a contention window of a variable size is performed [par 0071, Four categories of LBT procedures have been discussed for use in 5G systems. The first category of LBT (Cat-1) provides no LBT at all. In such Cat-1 LBT circumstances, the transmitter would simply begin to transmit. The second category of LBT (Cat-2) provides for performing an LBT, such as through a CCA, only without a random back-off or contention window].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Martin, Ye, and Lei show LBT procedure provides for a transmitting node to perform a CCA check to evaluate the presence or absence of other signals on the shared channel.


s 4, 6, 16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN et al. (U.S. Pub No 2018/0048433 A1) in view of Ye et al. (U.S. Pub No. 2016/0234861 A1) in further view of Dinan (U.S. Pub No. 2017/0359808 All).

4. Martin and Ye disclose the method of claim 1, Martin and Ye fail to show wherein the LBT parameters specify a Channel Access Priority Class.
 	In an analogous art Dinan show wherein the LBT parameters specify a Channel Access Priority Class [par 0158, a PUSCH ending symbol field indicating whether PUSCH transmission include the last symbol of an uplink subframe, channel access type field indicating a channel access (LBT) type, and/or a channel access (LBT) priority class field indicating a channel access priority].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Martin, Ye, and Dinan because an uplink may further comprise a resource block assignment field indicating the resource allocation in UL subframe(s).


6. Martin and Ye provides the method of claim 5, Martin and Ye fail to show further comprising: obtaining the LBT parameters from an uplink grant contained in the RAR, wherein the LBT operation is performed based on the LBT parameters, wherein the uplink signal is transmitted in a time period scheduled by the uplink grant.
 	In an analogous art Dinan show further comprising: obtaining the LBT parameters from an uplink grant contained in the RAR, wherein the LBT operation is par 0165, An eNB may transmit to a UE an UL grant DCI comprising a PUSCH starting position field indicating a starting uplink transmission time. When a starting symbol is included in a multi-subframe grant, the starting time maybe applicable to first subframe of a multi-subframe transmission, e.g. first subframe may start from symbol 1 while others start from symbol 0. In an example, transmission on UL may start at the following times in an UL subframe: start of DFTS- OFDM symbol 0, start of DFTS-OFDM symbol 1, 25 us+TA value after start of DFTS- OFDM symbol 0, and 25 us after start of DFTS-OFDM symbol! 0].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Martin, Ye, and Dinan because an uplink may further comprise a resource block assignment field indicating the resource allocation in UL subframe(s).

16. Martin and Ye disclose the apparatus of claim 13, Martin and Ye fail to show wherein the LBT parameters specify a Channel Access Priority Class.
 	In an analogous art Dinan show wherein the LBT parameters specify a Channel Access Priority Class[par 0158, a PUSCH ending symbol field indicating whether PUSCH transmission include the last symbol of an uplink subframe, channel access type field indicating a channel access (LBT) type, and/or a channel access (LBT) priority class field indicating a channel access priority].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Martin, Ye, and Dinan because an uplink may further 


18. Martin and Ye show he apparatus of claim 17, Martin and Ye fail to show wherein the at least one processor is further configured to: obtain the LBT parameters from an uplink grant contained in the RAR, wherein the LBT operation is performed based on the LBT parameters, wherein the uplink signal is transmitted in a time period scheduled by the uplink grant.
 	In an analogous art Dinan show wherein the at least one processor is further configured to: obtain the LBT parameters from an uplink grant contained in the RAR, wherein the LBT operation is performed based on the LBT parameters, wherein the uplink signal is transmitted in a time period scheduled by the uplink grant [par 0165, An eNB may transmit to a UE an UL grant DCI comprising a PUSCH starting position field indicating a starting uplink transmission time. When a starting symbol is included in a multi-subframe grant, the starting time maybe applicable to first subframe of a multi- subframe transmission, e.g. first subframe may start from symbol 1 while others start from symbol 0. In an example, transmission on UL may start at the following times in an UL subframe: start of DFTS-OFDM symbol 0, start of DFTS-OFDM symbol 1, 25 us+TA value after start of DFTS-OFDM symbol 0, and 25 us after start of DFTS-OFDM symbol 0}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Martin, Ye, and Dinan because an uplink may further .

6.  	Claims 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN et al. (U.S. Pub No 2018/0048433 A1) in view of Kim et al. (U.S. Pub No. 2017/0048718 Al) in further view of Ye et al. (U.S. Pub No. 2016/0234861 A1).


8. Martin teaches a method of wireless communication of a user equipment (UE), comprising: detecting, at the UE, one or more signals transmitted from a base station on an unlicensed earner, wherein the one or more signals are at least one of (a) a synchronization signal block, (b) a Physical Broadcast Channel (PBCH). (c) a channel carrying remaining minimum system information (RMSI), and (d) a Physical Downlink Control Channel (PDCCH) indicating a channel occupancy time on an unlicensed carrier acquired by the base station [par 0031, the transmission of information including the primary synchronisation signal (PSS), the secondary synchronisation signal (SSS) and the physical broadcast channel (PBCH). This central band 310 is typically 72 subcarriers wide (corresponding to a transmission bandwidth of 1.08 MHz). The PSS and SSS are synchronisation signals that once detected allow a LTE terminal device to achieve frame synchronisation and determine the physical layer cell identity of the enhanced Node B transmitting the downlink signal. The PBCH carries information about the cell, comprising a master information block (MIB) that includes parameters that LTE terminals use to properly access the cell]:

base station subsequent to receiving the first message, wherein the first message and the second message belong to a same procedure conducted between the UE and the base station.
 	In an analogous art Kim show determining at the UE that the base station occupies the channel for channel occupancy time based on the one or more signals [par 0009, 0056, A system using the unlicensed band frequency should be operated on the basis of a listen before talk (LBT) for the purpose of transmission of data. For example, an apparatus (ora system) using the unlicensed band frequency should perform a clear channel assessment (CCA) and decide whether or not a channel is used depending on a CCA result. A base station allocates resources to terminals through cross-carrier scheduling (an uplink grant (UL grant)). Then, at a point in time in which the terminals transmit data to the base station, specific terminals UE1 and UE3 may occupy a channel to transmit data, and other terminals UE2 and UE4 decide that as a result of CCA, the channel is occupied by other apparatuses and do not transmit data]; receiving at the UE, during the channel occupancy time, a first message from a base station [par 0190, At the on-duration start point in time, the base station may transmit and receive data to and from a terminal corresponding to an on-duration in the case in which a channel is occupied, and performs the CCA for occupying the channel in the case in which the channel is not occupied. The communication apparatus may perform the CCA at a point in time ahead of the on-duration start point in time by a predetermined time (one OFDM symbol or two OFDM symbols, one slot, one subframe, or the like) |;and transmitting at the UE, during the channel occupancy time, a second message to the base station subsequent to receiving the first message, wherein  the first message and the second message belong to a same procedure conducted between the UE and the base station[par 0191, a receiving module 903, configured to: in a second time window of a channel occupancy time window next to the current channel occupancy time window of the network device, receive, by monitoring a physical downlink channel, a data packet transmission resource allocated by the network device].
Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Martin and Kim because this would provide a may perform transmitting the traffic corresponding to each priority class, the processor may transmit the traffic during the COT corresponding to each priority class.
 	Martin and Kim fail to show wherein the first message is a random-access response (RAR), wherein the first message includes Listen-Before- Talk (LB) parameters that are set at the base station and that instruct the UE to conduct clear channel assessment (CCA).
	 In an analogous art Ye wherein the first message is a random-access response (RAR) [par 0036, 0037, If the UE successfully transmits the RA preamble, after the preamble transmission, the UE will monitor the channel and detect whether a corresponding RAR is received during an RAR window. If the RAR is not received during the RAR window, the UE may try to transmit another RA preamble by performing [abstract, the communication device to transmit a first random access preamble; performing a clear channel assessment (CCA) or listen before talk (LBT) operation before transmitting the first random access preamble; and increasing a preamble transmission counter of the first random access preamble by 1 when performing the CCA or LBT operation].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Martin, Kim, and Ye because this provides a method for a communication device and method capable of handling a random access procedure for an unlicensed band.

20. Claim 20 is a claim to an apparatus to carry out the method of claim 8. Therefore claim 20 is rejected under the same rationale set forth in claim 8.


8.  	Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN et al. (U.S. Pub No 2018/0048433 A1) in view of Kim et al. (U.S. Pub No. 2017/0048718 Al) and Ye et al. (U.S. Pub No. 2016/0234861 A1)  in further view of HEO et al. (U.S. Pub No. 2018/0049241 Al).


 	In an analogous art HEO show wherein the first message includes an uplink grant, wherein the second message is transmitted in a time period scheduled by the uplink grant [abstract, the logic to cause the UE to determine whether the UL grant comprises a listen-before-talk (LBT)-contingent UL grant and in response to a determination that the UL grant comprises an LBT-contingent UL grant, identify an LBT interval for the transmit subframe and perform an LBT procedure during the LBT interval to determine whether the unlicensed carrier is idle].
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Martin, Ye, Kim, and HEO because this would implement an LBT scheme in conjunction with communications over LTE-U carriers in order to comply with applicable regulations requiring the use of LBT when communicating over unlicensed spectrum

10. Martin, Kim, Ye, and Heo describe the method of claim 9, Martin, Ye and YU fail to show further comprising: performing an LBT operation based on the LBT parameters, wherein the second message were transmitted to the base station in response to a determination that the LBT operation is successful.
 	In an analogous art HEO show wherein the first message includes Listen-Before- Talk (LBT) parameters that are set at the base station [par 0034, in some embodiments, due to this lack of flexibility at LTE-U UE 104, the LBT procedure used by LTE-U eNB 102 in conjunction with transmission of DL data 106 maybe sub-optimal for use by LTE-U UE 104 in conjunction with transmission of UL data 108}, the method further comprising: performing an LBT operation based on the LBT parameters, wherein the second message were transmitted to the base station in response to a determination that the LBT operation is successful [par 0044, More particularly, communications timing diagram 700 may be representative of some embodiments in which the UL LBT procedures for transmit subframes are performed during concluding portions of their immediately preceding subframes and LTE-U eNB 102 allocates respective unlicensed carrier resources of two successive subframes to two different LTE-U UEs. As shown in FIG. 7, LTE-U eNB 102 may send a UL grant 701 to LTE-U UE #2 during subframe k-5. In various embodiments, based on receipt of UL grant 701, LTE-U UE #2 may identify subframe k-1 as a subframe during which it is authorized to perform UL transmission over the unlicensed carrier].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Martin, Lee, Kim, and HEO because this would implement an LBT scheme in conjunction with communications over LTE-U carriers in order to comply with applicable regulations requiring the use of LBT when communicating over unlicensed spectrum.


Response to Arguments

Further, the Examiner has acknowledged that Martin does not teach, but relies on Lei for teaching, that the LBT parameters are carried in RMSI. As shown, Lei describes that the base station can broadcast RMSI. Lei, however, does not teach that the RMSI includes LBT parameters. As such, Lei does not teach or suggest “Listen-Before-Talk (LBT) parameters ... that are carried ... in remaining minimum system information (RMSI)” recited in the amended claim 1.
Dinan, however, does not teach or suggest that the random access message also includes LBT parameters. Therefore, Lei does not teach “Listen-Before-Talk (LBT) parameters ... that are carried in a random-access response (RAR)” recited in the amended claim 1. Further, Applicant submits that Kim and Heo fails to cure the deficiencies of Martin, Park, Lei, and Dinan, as they appear silent with respect to the above distinguishing features of the amended claim 1.

The applicant’s arguments are moot on view of newly rejected claims. Analogous art Ye disclose the LBT parameters are carried in a random-access response (RAR).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468